Citation Nr: 1813556	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for protein deficiency.  

3.  Entitlement to service connection for mitral valve prolapse. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 3, 1991 to February 21, 1991.  She also served in the Reserves for active duty training (ADCUTRA) from August 18, 1988 to December 17, 1988, from December 24, 1990 to January 2, 1991, and from February 22, 1991 to March 31, 1991.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge during a June 2017 videoconference hearing; a transcript is of record. 

During the June 2017 hearing, the Veteran, through her representative, clarified that she was exposed to teargas during trainings, not mustard gas, and requested that her claims would not be considered for service connection as secondary to mustard gas exposure.  Accordingly, the issue statements on the front page have been modified.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issues of service connection for asthma and service connection for mitral valve prolapse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

At the June 2017 videoconference hearing, the Veteran withdrew her appeal pertaining to the claim of entitlement to service connection for protein deficiency.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for protein deficiency have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the June 2017 videoconference hearing, the Veteran withdrew her appeal pertaining to the claim of entitlement to service connection for protein deficiency.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, since the Board does not have jurisdiction to review the issue, it is dismissed.


ORDER

The claim of entitlement to service connection for protein deficiency is dismissed.



REMAND

As for the issues pertaining asthma and heart disability, a remand is necessary to obtain a new VA examination because the Veteran submitted additional medical evidence since the last August 2012 examination.  

The Veteran underwent a VA examination in August 2012 and an addendum opinion as to the etiology of asthma and mitral valve prolapse was obtained in November 2012.  In the addendum opinion, the examiner found no aggravation for both asthma and heart disability due to lack of record; the examiner specifically noted that the only service medical record found was dental, whose entry notes "physician care for heart murmur and asthma."  Based on this examination, the AOJ issued a statement of case in April 2013, denying entitlement to service connection for these disabilities.  Subsequently, in May 2013, the Veteran filed a notice of disagreement and submitted a December 1990 letter by Dr. G., in which Dr. G. opined that the Veteran might have cold or exercise induced asthma and heart murmur, which the doctor suspected to be mitral valve prolapse, though he stated that echocardiogram must be conducted to confirm the diagnosis.  Dr. G. describes the Veteran's heart murmur and gives a spirometry result in the letter.  The Veteran states in her September 2011 claim application that her asthma and mitral valve prolapse started in August 1988 and saw Dr. G. from February 1989 to December 1990, which coincides with the time while she was away from the Reserves and in between her ACDUTRA periods.  

This letter seems to contain medical information which might be helpful for a medical professional to ascertain the Veteran's conditions at the time and their etiology, but the examiner did not have access to this information when the examination was conducted in August 2012 or did not address it.  In light of this, the Board finds that a new examination will be necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA examination to address the nature and etiology of the Veteran's asthma and mitral valve prolapse.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.    

The examiner should provide an opinion, based on the record, regarding: 

(1) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran had asthma and/or mitral valve prolapse according to the information provided by Dr. G. in his December 1990 letter; 

(2) if yes, whether there is clear and unmistakable evidence that asthma and/or mitral valve prolapse existed before service based on the nature of the disabilities or other evidence found in the claims file; 

(3) if there is clear and unmistakable evidence that asthma and/or mitral valve prolapse pre-existed, then whether there is clear and unmistakable evidence that the pre-existing disabilities were not aggravated by service.  Lack of aggravation here may be shown that there was no increase in disabilities during service or that any increase in disability was due to the natural progress of the preexisting condition; and/or 

(4) if the disabilities were determined not to pre-exist, whether it is at least as likely as not (a 50 percent or greater probability) that:

(a) the Veteran's asthma, if any, was caused or aggravated by an event, injury, or disease during the Veteran's active service; and

(b) the Veteran's mitral valve prolapse, if any, was caused or aggravated by an event, injury, or disease during the Veteran's active service.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


